                 Case 17-20879-RAM   Doc 135   Filed 03/19/20   Page 1 of 1




         ORDERED in the Southern District of Florida on March 18, 2020.




                                                       Robert A. Mark, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                www.flsb.uscourts.gov

       IN RE:                                        CASE NO. 17-20879-BKC-RAM
       KARMA ONIKA BUCHNOR-CLARKE
       RAMON ONEIL CLARKE,
                     DEBTOR(S).
                                /


            ORDER DENYING DEBTOR’S MOTION TO MODIFY PLAN (ECF #128)

            THIS CASE came on to be heard on March 10, 2020, for the Debtor’s
       Motion to Modify Plan (ECF #128), and based on the record, it is
            ORDERED as follows:
            1.   The Debtor’s Motion (ECF #128) is denied without
       prejudice as a new modified plan was not filed by the deadline given
       of Friday, March 13, 2020.


                                        ###

       PREPARED BY:
       NANCY K. NEIDICH, ESQUIRE, STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 279806, MIRAMAR, FL 33027-9806

       CRAIG L. FELDMAN, ESQUIRE is directed to mail a conformed copy of
       this Order to all creditors and interested parties, immediately upon
       receipt thereof.
